SETH, Circuit Judge
(dissenting):
I respectfully dissent from the majority opinion. The panel ' which decided Lamb v. Brown, 456 F.2d 18 (10th Cir.), stated that the holding therein would be applied prospectively only. This to me is a provision properly part of the opinion to express its application and effect. Such a statement is within the authority of a court in the application of its opinions, and is an expression of court policy on the subject. ‘ Thus the matter of whether the issue was raised by the parties is not a consideration. Parties ■ are not expected to raise in the pleadings matters relating to an application of an opinion in the same case.
The petitions for rehearing are severally denied. Chief Judge LEWIS, Judges BREITENSTEIN, HOLLOWAY, McWILLIAMS, and DOYLE concurring. Judges SETH and BARRETT dissenting. Judge HILL not participating.